Landon, J.
The common council directed, its committee to “fit up” the rooms in question. Under the circumstances it was necessary and proper to fit them up. It was proper to employ a tradesman to do it. The plaintiff did it, and, as far as the case shows, did it well, and rendered a reasonable bill. 1-Ie received his order from a member of the committee. It does not appear that the committee at a regular meeting gave this member direction to give the order. It does appear that one other member requested him to give the order, and it also appears that the committee acted informally in various like labors in placing the city officers in working quarters after the destruction of the city hall by fire. Before this committee had an opportunity to pass upon the plaintiff’s bill an election occurred, and a new committee was appointed, which rejected the bill. Assuming that the committee had the authority whicli the resolution of the common council purported to confer, we do not think under the circumstances, and for the reasons pointed out by us in Clute v. Robison, 38 Hun, 283, that the irregularity of its action can be urged to defeat the just claim of the plaintiff. McCloskey v. City of Albany, 7 Hun, 472; Nelson v. Mayor, 63 N. Y. 535. Did the charter forbid the common council to confer authority upon the committee? Section 2, c. 173, Laws 1876, provides: “It shall not be lawful for any member or members of the common council, whether a committee or otherwise, to make any disbursements of corporate moneys, or to incur any expense in behalf of the city (of Albany) for repairs or supplies, or to audit accounts therefor, unless previously ordered by the common council, except for the support of the almshouse, and for the support of the lamp and gas department.” This means that no committee shall incur any expense for supplies unless authorized by the common council to do so, and the implication is that, if so ordered, then the committee can incur such expense. As the statute did not forbid, the common council could authorize its committee to fit up the rooms. Edwards v. City of Watertown, 24 Hun, 426. The common council cannot delegate its governmental acts to a committee, but can its merely business acts, such as pertain to the care of and supplies for its buildings. The one requires the wisdom and judgment of the entire body; the other is the performance of service ministerial and administrative in its character. This distinction is pointed out in Birdsall v. Clark, 73 N. Y. 73. The present case illustrates it. The city hall was destroyed, and the city officers had no offices. Should another building belonging to the city be appropriated as a city hall? This was a governmental act, and it received as it ought, the action of the entire common council. Should the rooms be “fitted up” for offices? This was another governmental act, requiring the action of the common council. Who should do the administrative labor of executing the order of the Common council to “fit up” the rooms? Clearly the whole body could not leave its chamber and go among the artisans and tradesmen. Its members are not the common council, except when duly assembled. It must ex necessitate rel delegate somebody, and it is plain that it can delegate a committee either to buy the necessary carpets and chairs, etc., or to examine them •and report for further directions. Here the language of its authorization was to “fit up, ”—that is, to buy outright. We are clearly of the opinion that *56the committee was empowered to order these supplies from the plaintiff. If the authority had been exceeded, a different question would arise.
Evidence was given tending to show -that in other cases somewhat similar the common council had audited and allowed the claims of other tradesmen. Mo harm was done by this evidence. The plaintiff established his claim independently of it; and since it is admitted that, if the defendant is liable, an action is the proper remedy, the plaintiff was entitled to judgment. Judgment affirmed, with costs.
Ingalls, J., concurs.